DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 28 and 29 are new.
Claims 1, 2, 5-6, 8-13, 15, 18, 25 and 27-29 are allowed.
Claims 3-4, 7, 14, 16-17, 19-24 and 26 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christophe F. Lair on March 1, 2021.
The application has been amended as follows: 
1. An elastography system for calculating a human or animal score, said elastography system comprising: 
a blood chemical analyzer configured to carry out measurements of one or more blood parameters of a patient; 
an elastography apparatus including an ultrasonic transducer configured to emit ultrasound shots and to receive corresponding echo signals to track how biological tissues of the patient are moved by a shear wave generated by the elastography apparatus, the elastography apparatus configured to 
wherein the blood chemical analyzer is directly operatively connected to the elastography apparatus, and 
wherein the elastography system is adapted to carry out the measurements of the one or more blood parameters and the measurements of the physical parameters concurrently or within a same time frame, and a master device configured to collect said one or more blood parameters and at least one of said physical parameters, the master device including a processor and a computer-readable medium having machine-executable instructions to, when executed by the processor, calculate said human or animal score on the basis of the measurements of the one or more blood parameters and the at least one of said physical parameters.
2. The elastography system according to claim 1, wherein the blood chemical analyzer [[is]] configured to carry out measurements of one or more blood parameters is an in-vitro  analyzer. 
6. The elastography system according to claim 5, wherein the one or more blood parameters are selected from the group consisting of: aspartate aminotransferase, hyaluronic acid, alanine aminotransferase, bilirubin, alpha 2 macroglobulin, gamma glutamyl[,] transpeptidase[,] or any combination thereof.
11. The elastography system according to claim 10, wherein the DNA-based test analyzer is configured to measure genetic markers selected from the group consisting of: IL28, AZIN1, TLR4, and TRPM5, or any combination thereof.
13. The elastography system according to claim 12, wherein the immunology test analyzer is configured to measure genetic markers selected from the group consisting of: Albumin, Bilirubin, CRP, Ferritin, Alpha 2 macroglobulin, Hyaluronic acid, Laminin, Apolipoprotein A1, 
18. The elestography system according to claim 1, wherein the master device is demographical parameters.
25. The elastography system according to claim 1, wherein the one or more blood parameters include liver enzymes.
27. The elastography system according to claim 1, wherein the blood chemical analyzer is directly operatively connected to the elastography apparatus by a wired connection, an infrared link or[,] a wireless link.
28. The elastography system according to claim 1, wherein the computer-readable machine-executable 
29. The elastography system according to claim 1, wherein the computer-readable machine-executable 




REASONS FOR ALLOWANCE
(A) Claims 1, 2, 5, 6, 8-13, 15, 18, 25 and 27-29 are statutory and patent-eligible under 35 USC 101 as the claims recite a system comprising non-generic computer elements and physical steps which, in combination, provide significantly more that the recited abstract idea of calculating a score. The combination of additional elements are not well-understood, routine and conventional and thereby this combination provides an inventive concept. The additional elements include a blood chemical analyzer directly operatively connected to an elastography apparatus and, the steps of carrying out measurements of one or more blood parameters and measurements of physical parameters concurrently or within a same time frame. In addition, the claims provide an improvement in the field of disease diagnosis by providing a single system which enables the measurements of tissue physical parameters, including elasticity and ultrasound attenuation, and of blood biomarkers at a point-of-care. The concurrent measurements of tissue physical parameters and blood biomarkers eliminates the variability in the blood test results and timing of said results existent amongst different laboratories. Eliminating this variability in blood tests results is of particular relevance in order to obtain accurate and reliable scoring parameters for disease diagnosis.
(B) Claims 1, 2, 5, 6, 8-13, 15, 18, 25 and 27-29 are free of art under 35 USC 102 and 103 because the closest prior art in the field of non-invasive disease diagnosis does not teach of fairly suggestper se. In addition, Wang explicitly teaches that the computer receives data separately from each of the input device and the elastography device. As such, the prior art fails to teach or fairly suggest a blood chemical analyzer directly connected to an elastography apparatus that enables the concurrent measurement of blood parameters and physical parameters of a tissue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 5-6, 8-13, 15, 18, 25 and 27-29 are allowed.
Claims 3-4, 7, 14, 16-17, 19-24 and 26 are cancelled.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/              Examiner, Art Unit 1631      
                                                                                                                                                                                    
/Lori A. Clow/ 	Primary Examiner, Art Unit 1631